985 F.2d 560
142 L.R.R.M. (BNA) 2704
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.NEW CENTER HOSPITAL, Respondent.
No. 92-6544.
United States Court of Appeals, Sixth Circuit.
Jan. 29, 1993.

1
Judgment Enforcing an Order of the National Labor Relations Board, No. 7-CA-31485(1).

NLRB

2
ORDER ENFORCED.


3
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, New Center Hospital, Detroit, Michigan, its officers, agents, successors, and assigns, enforcing its order dated June 26, 1992, in Case No. 7-CA-31485(1), and the Court having considered the same, it is hereby


4
ORDERED AND ADJUDGED by the Court that the Respondent, New Center Hospital, Detroit, Michigan, its officers, agents, successors, and assigns, shall:

1. Cease and desist from

5
(a) Refusing to bargain with Local 79, Service Employees International Union, AFL-CIO, as the exclusive collective-bargaining representative of the Respondent's employees in the appropriate bargaining units described below as "Unit A" and "Unit B" and from unilaterally modifying its collective-bargaining agreements with the Union by failing and refusing to comply with provisions contained therein requiring that it make monthly remission to the Union of all union dues and fees that were properly deducted from the pay of unit employees.   The appropriate bargaining units are:

PC Unit A

6
All full-time and regular part-time ward clerks/nurses aides, orderlies, dietary and kitchen employees, building and grounds maintenance employees, housekeeping employees, porters, janitors and janitresses employed by Respondent at its facility located at 801 Virginia Park, Detroit, Michigan 48202, but excluding department heads.

Unit B

7
All technical employees, all non-technical employees;  all licensed practical nurses;  all clerical employees;  and all physical therapy aides employed by Respondent at its facility located at 801 Virginia Park, Detroit, Michigan 48202, but excluding confidential, managerial, executive and part-time (16 hours or less per week) employees and supervisors, as defined in the Act.


8
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


9
2. Take the following affirmative action necessary to effectuate the policies of the Act.


10
(a) Remit to the Union all union dues and fees that have been properly deducted from the pay of unit employees but that have not been forwarded to the Union since on or about September 1990, with interest as described in the remedy section of the Board's decision.


11
(b) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amounts due under the terms of this Judgment.


12
(c) Post at its facility in Detroit, Michigan, copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.   Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


13
(d) Notify the Regional Director in writing within 20 days from the date of this Judgment what steps Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

14
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


15
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

16
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


17
WE WILL NOT refuse to bargain with Local 79, Service Employees International Union, AFL-CIO, which is the exclusive collective-bargaining representative of our employees in the bargaining units described below as "Unit A" and "Unit B," and will not unilaterally modify our collective-bargaining agreements with the Union by refusing to make monthly remissions to the Union of union dues and fees we have properly deducted from the pay of unit employees, as required by the contracts.   The appropriate bargaining units are:

Unit A

18
All full-time and regular part-time ward clerks/nurses aides, orderlies, dietary and kitchen employees, building and grounds maintenance employees, housekeeping employees, porters, janitors and janitresses employed by Respondent at its facility located at 801 Virginia Park, Detroit, Michigan 48202, but excluding department heads.

Unit B

19
All technical employees, all non-technical employees;  all licensed practical nurses;  all clerical employees;  and all physical therapy aides employed by Respondent at its facility located at 801 Virginia Park, Detroit, Michigan 48202, but excluding confidential, managerial, executive and part-time (16 hours or less per week) employees and supervisors, as defined in the Act.


20
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


21
WE WILL remit to the Union all union dues and fees that were properly deducted from the pay of unit employees but which have not been forwarded to the Union since in or about September 1990, with interest.


22
/s/NEW CENTER HOSPITAL


23
/s/ (Employer)

Dated __________
By __________ (Representative)(Title)

24
This is an official notice and must not be defaced by anyone.


25
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313-226-3219.


26
---------------



* The Honorable Charles W. Joiner, U.S. Senior District Judge for the Eastern District of Michigan sitting by designation